FILED
                            NOT FOR PUBLICATION                             OCT 28 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



JAKE HENDERSON,                                  No. 08-56302

               Petitioner - Appellant,           D.C. No. 3:06-cv-01554-JM

  v.
                                                 MEMORANDUM *
DERRAL G. ADAMS, et al.,

               Respondents - Appellees.



                    Appeal from the United States District Court
                       for the Southern District of California
                     Jeffrey T. Miller, District Judge, Presiding

                            Submitted October 19, 2010 **

Before:        O’SCANNLAIN, TALLMAN, and BEA, Circuit Judges.

       Jake Henderson appeals from the district court’s order denying his Federal

Rule of Civil Procedure 59 motion for reconsideration challenging the dismissal of

his 28 U.S.C. § 2254 petition. We have jurisdiction under 28 U.S.C. § 2253, and

we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Henderson contends that the district abused its discretion by denying his

motion, which we construe as a motion for relief from final judgment based on

Federal Rule of Civil Procedure 60(b). See Straw v. Bowen, 866 F.2d 1167, 1171-

72 (9th Cir. 1989). The district court did not abuse its discretion when it denied

Henderson’s motion because his almost two-year delay before filing the motion

was not reasonable. See Fed. R. Civ. P. 60(c) (“A motion under Rule 60(b) must

be made within a reasonable time . . . .”); In re Hammer, 940 F.2d 524, 526 (9th

Cir. 1991) (holding that it was not an abuse of discretion to find an unexcused

two-year delay unreasonable).

      AFFIRMED.




                                          2                                    08-56302